             Case 2:19-cv-00526-TLN-DB Document 17 Filed 12/01/20 Page 1 of 2



 1   Virginia Villegas, SBN 179062
     Felicia Goldstein, SBN 163600
 2   VILLEGAS CARRERA, INC.
 3   3330 Geary Blvd., 2nd Fl. West
     San Francisco, CA 94118
 4   Telephone: (415) 989-8000
     Facsimile: (415) 989-8028
 5   virginia@e-licenciados.com
     felicia@e-licenciados.com
 6

 7   Cynthia L. Rice, SBN 87630
     Verónica Meléndez, SBN 294106
 8   Cecilia Guevara Zamora, SBN 307159
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
 9   2210 K Street, Suite 201
     Sacramento, CA 95816
10
     Telephone: (916) 446-7904
11   Facsimile: (916) 446-3057
     cricecrlaf@comcast.net
12   vmelendez@crlaf.org
     cguevarazamora@crlaf.org
13
     Attorneys for Plaintiffs
14
                                 IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
16

17   RAMON LIZARRAGA, and JAIME                  Case No. 2:19-cv-00526-TLN-DB
18   CARDENAS, on behalf of themselves and all
                                                 Class Action
     others similarly situated,
19                                               ORDER EXTENDING DEADLINE FOR
            Plaintiffs,                          PLAINTIFFS TO FILE THEIR MOTION
20                                               FOR PRELIMINARY APPROVAL OF
     v.                                          CLASS ACTION SETTLEMENT
21

22   GROWERS’ CHOICE, INC.; ROBERT
     LONGSTRETH, an individual, and DOES 1-
23   10,

24          Defendants.
25

26

27
                                                   1
      ORDER EXTENDING DEADLINE FOR PLAINTIFFS TO                Lizarraga, et al. v. Growers’ Choice, Inc., et al.
      FILE THEIR MOTION FOR PRELIMINARY APPROVAL                             Case No. 2:19-cv-00526-TLN-DB
      OF SETTLEMENT
            Case 2:19-cv-00526-TLN-DB Document 17 Filed 12/01/20 Page 2 of 2



 1          Based on the Parties Joint Stipulation to Continue the December 7, 2020 Deadline for Plaintiffs
 2   to File to Their Motion for Preliminary Approval of Class Action Settlement and for good cause shown:
 3

 4          (1) Plaintiffs’ motion for preliminary approval of class action settlement shall be filed no
                later than January 21, 2021.
 5

 6
     IT IS SO ORDERED.
 7
     DATED: November 30, 2020
 8                                                               Troy L. Nunley
                                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                         2
      ORDER EXTENDING DEADLINE FOR PLAINTIFFS TO                      Lizarraga, et al. v. Growers’ Choice, Inc., et al.
      FILE THEIR MOTION FOR PRELIMINARY APPROVAL                                   Case No. 2:19-cv-00526-TLN-DB
      OF SETTLEMENT
